91 F.3d 132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Herman PLATH, Plaintiff--Appellant,v.David BEASLEY, Governor;  Michael B. Moore, Director,Department of Corrections;  Sergeant Foster;  PrisMack, Deputy Warden;  Sergeant Johnson,Defendants--Appellees.
No. 95-8500.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1995.Decided June 27, 1996.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CA-95-2985-6-3AK)
John Herman Plath, Appellant Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion to reconsider the dismissal of his 42 U.S.C. § 1983 (1988) complaint.  The district court assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Appellant failed to comply with the fee order.  We affirmed that order.  Plath v. Beasley, No. 95-7902 (4th Cir.  May 30, 1996) (unpublished).  Finding no abuse of discretion in the district court's denial of reconsideration, we grant leave to proceed in forma pauperis and affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED